Citation Nr: 0708878	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  03-16 292	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from December 1967 to 
July 1969, including a year in Vietnam.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

The appellant submitted a request for a Travel Board hearing 
in the VA Form 9 he submitted in May 2003.  The appellant was 
thereafter scheduled for a Board hearing at the RO in June 
2006; however the appellant failed to report for that 
hearing.  In a written statement he submitted in May 2005, 
the appellant requested a Central Office Board hearing.  The 
appellant was subsequently scheduled for a hearing at the 
Board in Washington, DC in February 2007; but the appellant 
again failed to report for the hearing.  Because the 
appellant has neither submitted good cause for his failures 
to appear nor requested to reschedule either hearing, the 
requests for hearings are deemed withdrawn and the Board will 
continue with the appeal.  See 38 C.F.R. § 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

The appellant is seeking to reopen his claim of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD); this claim was originally denied in a September 1991 
rating decision and in a subsequent rating decision issued in 
September 2001.  The appellant is also seeking to reopen his 
claim of entitlement to service connection for a psychiatric 
disorder other than PTSD; that claim was originally denied in 
June 1991, and was thereafter denied in September 1991, 
November 1993, and January 1998.  In Kent v. Nicholson, 20 
Vet. App. 1 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VA's duty to 
notify a claimant seeking to reopen a claim included advising 
the claimant of the evidence and information needed to reopen 
the claim and notifying the claimant of the evidence and 
information needed to establish entitlement to the underlying 
claim for the benefit sought by the claimant.  The Court 
further held that VA must, in the context of a claim to 
reopen, look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  As no such notice 
has been provided to the veteran, his new and material 
evidence claims for service connection for PTSD and for a 
psychiatric disorder other than PTSD must be remanded.

Review of the evidence of record indicates that, in October 
1985, the Connecticut Mental Health Center informed VA that 
the appellant's psychiatric treatment records could not be 
released without the proper type of authorization.  However, 
no follow-up action was taken in response to that letter and 
therefore, it appears that complete copies of the appellant's 
medical records from this facility have not been obtained by 
the RO.  These records, and those of any other health care 
provider who has treated the appellant's claimed conditions, 
whether VA, government or private, must be obtained and 
associated with the claims file.

The appellant has raised the issue of aggravation of a pre-
existing psychiatric disorder.  He has submitted a March 1958 
record from a Department of Child Services that indicates the 
possibility of emotional disturbance.  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111.  A pre-
existing disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, the RO has not determined whether there is 
clear and unmistakable evidence that a psychiatric disorder 
preexisted the appellant's entry into active military service 
in December 1967.  The RO also has not determined whether, if 
any such condition did preexist service, there is clear and 
unmistakable evidence that the pre-existing disorder was not 
aggravated to a permanent degree in service beyond that which 
would be due to the natural progression of the condition.

In addition, the evidence of record indicates that the 
appellant has been in receipt of Social Security 
Administration (SSA) benefits.  However, the records 
associated with the original grant of such benefits have not 
been associated with the claims file.  Such federal records 
are deemed to be constructively of record in proceedings 
before the Board and should be obtained prior to further 
review of the claims file.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Therefore, the medical records from the SSA 
pertaining to the original award of disability benefits and 
any medical records pertaining to any continuing award of 
benefits should be requested and associated with the claims 
file.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:
 
1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claims, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the AMC/RO will 
comply with the Kent ruling, and advise 
the appellant of the evidence and 
information that is necessary to reopen 
the PTSD and psychiatric disorder new and 
material evidence claims on appeal as 
well as the evidence and information that 
is necessary to establish his entitlement 
to the underlying claims for the benefits 
sought by the appellant.  He should also 
be told to provide any evidence in his 
possession pertinent to each claim.  
38 C.F.R. § 3.159 (2006).

In particular, the RO/AMC will advise the 
appellant of what evidence would 
substantiate his petition to reopen his 
claim of entitlement to service 
connection for PTSD, as well as what 
evidence would substantiate his petition 
to reopen his claim of entitlement to 
service connection for a psychiatric 
disorder other than PTSD.

3.  The AMC/RO should obtain from the 
veteran the names and addresses of all 
private physicians and/or medical 
facilities that have provided him with 
any treatment for his claimed conditions 
since his separation from service, and 
secure all available relevant reports not 
already of record from those sources.  In 
particular, the AMC/RO should obtain all 
records from the Connecticut Mental 
Health Center dated in 1985 or earlier.  
To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results and be given opportunity to 
secure the records.

4.  The AMC/RO should contact the SSA to 
obtain official documentation of any 
pertinent application for benefits filed 
by the appellant, including the List of 
Exhibits associated with any SSA 
Administrative Law Judge (ALJ) decision, 
as well as copies of all of the medical 
records upon which any decision 
concerning the appellant's original or 
continuing entitlement to benefits was 
based.  All of these records are to be 
associated with the claims file.

5.  The AMC/RO should arrange for the 
review of the appellant's claims file by 
a psychiatrist in order to determine the 
nature, onset date and etiology of any 
psychiatric disorder.  The reviewing 
psychiatrist should consider the 
information in the claims file to provide 
an opinion as to the diagnosis and 
etiology of any psychiatric problem 
found.  The reviewer should offer an 
opinion as to the medical probabilities 
that any current psychiatric disorder is 
attributable to the veteran's military 
service.  

The psychiatrist should respond to the 
following specific questions and provide a 
full statement of the basis for the 
conclusions reached:  

(a)  On the basis of the clinical 
record and the known development 
characteristics of the diagnosed 
psychiatric disorder(s), can it be 
concluded with clear and 
unmistakable certainty that the 
currently diagnosed psychiatric 
disorder(s) preexisted the 
appellant's entry into active 
military service in December 1967?  

(b)  If any current psychiatric 
disorder(s) clearly preexisted 
military service, can it be 
concluded with clear and 
unmistakable certainty that the pre-
existing psychiatric disorder(s) did 
not undergo a worsening in service 
to a permanent degree beyond that 
which would be due to the natural 
progression of the disease?  

If the psychiatrist determines that an 
examination is needed before the 
requested opinions can be rendered, the 
RO should schedule the appellant for such 
an examination.

6.  Any additional development suggested 
by the evidence should be undertaken.  If 
the scheduling of any kind of medical 
examination, or the obtaining of a 
medical opinion, is necessary to 
adjudicate either issue, especially in 
light of any newly received treatment 
records, that development should be 
accomplished.

7.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

8.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claims.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including Cotant v. Principi, 
17 Vet. App. 116, 123-30 (2003).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the new and material 
evidence issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




